UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7512



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RALPH ERNEST, a/k/a Sincere Ernest,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-90-242-A, CA-97-383-AM)


Submitted:   August 27, 1998             Decided:   September 10, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ralph Ernest, Appellant Pro Se.   Bernard James Apperson, III,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ralph Ernest seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A.§ 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Ernest, Nos. CR-90-242-A; CA-97-383-

AM (E.D. Va. Sept. 16 and Sept. 22, 1997).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2